Citation Nr: 1435443	
Decision Date: 08/08/14    Archive Date: 08/20/14

DOCKET NO.  12-20 825A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a heart disability, to include a heart murmur. 

2.  Entitlement to service connection for a bilateral hearing loss disability. 

3.  Entitlement to service connection for tinnitus. 

4.  Entitlement to service connection for a lumbar spine disability. 

5.  Entitlement to service connection for a left hip disability.

6.  Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities, to include as secondary to a left hip disability. 

7.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities. 

8.  Entitlement to service connection for a dental condition. 
REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from August 1966 to July 1969. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in in Indianapolis, Indiana.

In February 2013, the Veteran presented testimony in a video conference hearing before the undersigned.  A copy of the transcript has been associated with the claims folder. 

In December 2013, the Board received additional evidence from the Veteran.  This evidence has not been reviewed by the agency of original jurisdiction.  However, the Veteran included a written waiver of this procedural right with the evidence received.  38 C.F.R. §§ 19.37, 20.1304 (2013).  Thus, the Board will consider the newly submitted evidence in the first instance.

The Board has reviewed the documents in both the paper claims file and the electronic claims file in rendering this decision.

The issues of service connection for a bilateral hearing loss disability, tinnitus, 
a lumbar spine disability, a left hip disability, peripheral neuropathy of the bilateral upper and lower extremities, and a dental condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a December 1970 rating decision, the RO denied the Veteran's claim for service connection for a heart murmur; the Veteran did not appeal this determination, nor submit new and material evidence, within one year of being notified. 

2.  Evidence received since the December 1970 rating decision when viewed in conjunction with all the evidence of record does not raise a reasonable possibility of substantiating the claim of service connection for a heart disability (murmur) and need not be considered in order to fairly decide the claim.   


CONCLUSIONS OF LAW

1.  The December 1970 RO decision that denied the claim for service connection for a heart murmur is final.  38 U.S.C. § 4005 (c) (1964); 38 C.F.R. 
§§ 3.104, 19.118, 19.153 (1970).

2.  New and material evidence has not been received sufficient to reopen the claim of service connection for a heart disability (murmur).  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in March 2010, prior to the September 2010 rating decision, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2013), known as the Veterans Claims Assistance Act of 2000 (VCAA).  Specifically, the RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  The letter also notified the Veteran of the process by which disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

Specific to requests to reopen, the Veteran must be notified of both the reopening criteria and the criteria for establishing the underlying claim for service connection. See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, the March 2010 notice letter included the criteria for reopening the previously denied claim, the criteria for establishing service connection, and information concerning why the claim was previously denied.  Consequently, the Board finds that adequate notice has been provided, as the Veteran was informed about what evidence is necessary to substantiate the elements required to establish service connection for his claim that were found insufficient in the previous denial.

 VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2013).  All identified and available treatment records have been secured.  The Veteran's service treatment records and post-service medical records are in the claims folder.  The VCAA appears to have left intact the requirement that a veteran must first present new and material evidence in order to reopen a previously and finally denied claim under 38 U.S.C.A. § 5108  before the Board may determine whether the duty to assist is fulfilled and proceeding to evaluate the merits of that claim.  It is specifically noted that nothing in the VCAA shall be construed to require VA to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in the provisions of 38 U.S.C.A. § 5108.  38 U.S.C.A. § 5103A (f) (West 2002).  As set forth below, the Veteran has not submitted new and material evidence to reopen the claim for service connection for a right hip disability.  Accordingly, VA has no further duty to assist him in the development of his claim.  

Also, as noted above, the Veteran presented testimony in a video conference hearing before the undersigned.  In this regard, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c) (2) requires that the RO official or Veterans Law Judge who conducts a hearing fulfill two duties to comply with this regulation.  These duties consist of: (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  This was done during the February 2013 hearing before the Board.  Neither the Veteran nor his representative has asserted that VA has failed to comply with 38 C.F.R. § 3.103(c) (2), nor have they identified any prejudice in the conducting of the Board hearing.  Thus, the duties to notify and assist have been met.

Analysis

In a December 1970 rating decision, the RO denied service connection for a heart murmur.  The Veteran was informed of that decision and he did not file a timely appeal.  Nor did he submit new and material evidence within one year of the determination.  Accordingly, the Board finds that the December 1970 rating decision is final.  38 U.S.C. § 4005 (c) (1964); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1970).

The claim of entitlement to service connection for a heart murmur may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (a) (2013); Manio v. Derwinski, 1 Vet. App. 140 (1991).   
The Veteran filed this application to reopen his claim in February 2010.  Under the applicable provisions, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).  In this regard, in the case of Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Specifically, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.

The evidence before VA at the time of the prior final decision consisted of the Veteran's service treatment records and an October 1970 VA examination report.       Service treatment records showed that in March 1967, a functional murmur was noted, and in November 1968, the Veteran complained of intermittent chest pain for two weeks.  An impression of pectoral spasm was noted.  On the examination at service separation in March 1969, a systolic murmur LSB was noted.  The October 1970 VA examination report showed no cardiac hypertrophy clinically, and systolic murmur in the mitral area and to the left of the sternum, functional in nature and normal chest x-ray and EKG.  In denying the claim for service connection in December 1970, the RO found that the Veteran's heart murmur was a constitutional or developmental abnormality and was not a disability under the law.  

To reopen the claim, the new evidence must show that the Veteran has a diagnosis of a heart disability (i.e. not congenital in nature) related to service.  
  
The Board finds that the evidence received since the last final decision does not raise a reasonable possibility of substantiating the claim.  The evidence consists of post-service medical records that do not show any treatment or diagnosis of a heart disability.  In fact, private treatment records show that the Veteran had no cardiac symptoms and cardiovascular evaluations were normal.  The Veteran, himself, indicated that EKG testing did not show anything.  See Hearing Transcript, page 24.  Notably absent is any evidence even indicating, much less showing, that the Veteran has a current non-congenital heart disability that is related to service.  Without such evidence, the claim for service connection for a heart disability cannot be reopened.  See 38 C.F.R. § 3.156(a) (2013). 


ORDER

As new and material evidence has not been received, the application to reopen a claim for service connection for a heart disability (murmur) is denied.


REMAND

As to the claim for service connection for hearing loss disability and tinnitus, the Veteran essentially contends that he was exposed to acoustic trauma from missile launch pads for the last two years of service.  During these two years, the Veteran indicated that he experienced decreased hearing, dizziness, and hearing humming sounds.  After service, he worked for the United States Post Office where he was also exposed to noise.  The Veteran asserts that his job at the post office aggravated his tinnitus from service, and that he had had symptoms of hearing loss and tinnitus ever since service.  

In August 2010, the Veteran was afforded a VA examination, the report of which was rendered in conjunction with review of the claims folder.  The August 2010 VA examiner found that hearing loss and tinnitus were not related to in-service noise exposure, noting that service treatment records showed normal hearing at separation without significant change noted, and that the Veteran reported onset of tinnitus only 15 years before.  Also of record is an October 2013 letter from G.W.H., M.D. who opined that the Veteran's hearing loss was most likely from loud noise exposure during service and that both his hearing loss and tinnitus were service-connected.  

The Board finds that the evidence of record is currently insufficient to make a determination as to whether service connection is warranted for hearing loss disability and tinnitus.  Dr. H's letter is based on the Veteran's assertions and does not take into account his complete history (i.e., post-service noise exposure).  Likewise, the VA examination report is not adequate as the examiner failed to take into account that the absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Service connection may be granted for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993). 

The Board also observes that in Training Letter 10-02, issued in March 2010 regarding the adjudication of claims for hearing loss, the Director of the VA Compensation and Pension Service indicated that the two most common causes of sensorineural hearing loss are presbycusis (age-related hearing loss) and noise-induced hearing loss (caused by chronic exposure to excessive noise).  It was also noted that the presence of a notch (of decreased hearing) that may be seen on audiograms generally at frequencies of 3000, 4000, or 6000 Hertz with a return toward normal at 8000 Hertz may be indicative of noise-induced hearing loss. 

As noted herein, the law does not necessarily require that hearing loss manifest in service.  It would have been helpful if the examiner had brought his expertise to bear in this manner regarding medically known or theoretical causes of sensorineural hearing loss or described how hearing loss which results from acoustic trauma generally presents or develops in most cases, as distinguished from how hearing loss develops from other causes, in determining the likelihood that any current hearing loss was caused by noise exposure or acoustic trauma in service as opposed to some other cause.   

Further, it is noted that the Director of the VA Compensation and Pension Service observed in Training Letter 10-02 that sensorineural hearing loss is the most common cause of tinnitus, but commented that the etiology of tinnitus often cannot be identified.  Other known causes were listed, including Meniere's disease, a head injury, hypertension, medications, and dental disorders. 

Based on the foregoing, the Board finds that this matter should be remanded and the Veteran should be provided another audiological examination to determine whether in-service noise exposure could cause the Veteran to progressively lose his hearing over the years.  Hensley v. Brown, 5 Vet. App. 155 (1993).  Additionally, the examiner should indicate whether the Veteran's tinnitus was caused by in-service noise exposure, acoustic trauma, or other possible causes, and/or is related to his hearing loss and must note the Veteran's competent and credible assertions to having had tinnitus ever since service.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that when VA undertakes to provide a VA examination, it must ensure that the examination is adequate). 

With regard to the claims for service connection for lumbar spine disability, left hip, and peripheral neuropathy of the bilateral upper extremities, the Veteran essentially contends that his current disabilities are related to an event in service where he fell nine to ten feet from a missile launch pad in 1967.  He asserts that he sought medical treatment the next day and was given pain pills, and shortly after service he was treated with an injection for spine and hip pain.  He also experienced right arm and hand numbness and tingling during service.  He further asserts that he has had pain ever since that incident in service, and that he had a post-service injury in 2009 when he feel from a ladder.  

Service treatment records shows that the Veteran was seen in August 1967 for complaints related to his right hand falling asleep.  In September 1967, the Veteran complained of numbness and pain in his right arm and hand.  A neurological consultation report showed that the Veteran described the pain as tingling pain radiating down his arm and forearm into the fingers.  It was precipitated by throwing a ball or any activity and felt like he lost grip in his right hand.  Evaluation revealed no abnormalities.  Following service, the Veteran was afforded a VA peripheral neuropathy examination in September 2010, the report of which showed that the Veteran failed to report for EMG testing.  Subsequently, at his February 2013 hearing, the Veteran indicated that he would report for any future testing.  To afford the Veteran all benefit of the doubt, the Veteran should be afforded another examination, to include EMG testing, to determine the current nature and etiology of any current neurological disability of the bilateral upper extremities, specifically taking into account all of the evidence of record including the Veteran's competent statements as to having had problems since service.  

Specifically as to the lumbar spine and hip disabilities, the relevant evidence of record shows that in May 1972, the Veteran injured his back (acute left lumbosacral strain) and hip (the photocopies of the records are difficult to discern as to whether the Veteran's left or right hip was noted).  Additionally, records dated in July 2009 showed that he fell off a six foot ladder causing back pain.  The Veteran has not been afforded an examination for any current lumbar spine and hip disabilities.  Therefore, on remand, the Veteran must be afforded an examination to determine the nature and etiology of any current lumbar and/or left hip disabilities, specifically taking into account all of the evidence of record including the Veteran's competent statements as to having had problems since service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (recognizing that 38 C.F.R. § 3.159(c) (4) presents a low threshold for the requirement that evidence indicates that the claimed disability may be associated with in-service injuries for the purposes of a VA examination). 

As to peripheral neuropathy of the bilateral lower extremities, the Veteran indicated that he had problems with his feet falling asleep, numbness, and tingling in service due to exposure to cold elements performing field exercises in Germany.  He testified that at the time, a doctor told him that he had frostbite.  The Veteran contends that he has had problems ever since service.  Service treatment records show that in August 1967, the Veteran complained of his feet falling asleep.  The Veteran was seen again in November 1967 for complaints related to his feet falling asleep and the clinician noted an impression of possible cold injury.  In January 1968, the Veteran complained about his feet bothering him after they got cold.  The Veteran has not yet been afforded an examination with regard to this disability and must be provided one on remand. 

As to the claim for a dental condition, during the pendency of this appeal, the regulations applicable to service connection for dental disabilities were revised. Effective February 29, 2012, the regulations provide that the VBA will adjudicate a claim for service connection of a dental condition for treatment purposes after the Veterans Health Administration (VHA) has made a determination regarding basic eligibility under the requirements of 38 C.F.R. § 17.161.  38 C.F.R. § 3.381(a) (2013).  To date, there has been no eligibility determination made by VHA regarding dental treatment.  In order to afford the Veteran due process, the issue must be returned for proper consideration by VHA. 

Accordingly, the case is REMANDED for the following actions:

1. Schedule the Veteran for an audiological examination to determine the nature and etiology of any current hearing loss disability and tinnitus.  The examiner must review the claims file, to include a copy of this remand, and must indicate that review of the claims folder was completed. 

The examiner must provide an opinion on the following: 

(i) Is any current hearing loss disability at least as likely as not (50 percent probability or greater) etiologically related to conceded in-service noise exposure (i.e., did in-service noise exposure cause the Veteran to progressively lose his hearing over the years)?

(ii) Is any current tinnitus at least as likely as not (50 percent probability or greater) etiologically related to conceded in-service noise exposure (i.e., is the Veteran's complaint of tinnitus consistent with his in-service noise exposure)?  If the examiner is of the opinion that the tinnitus is a symptom of hearing loss, then the examiner should so expressly state.  

The examiner must also discuss the Veteran's competent and credible assertions as to having had decreased hearing and tinnitus ever since service, and the Veteran's post-service noise exposure. 

The examiner must provide a rationale for the opinions expressed and reconcile any contradictory evidence of record.  In rendering the opinion, the examiner should not resort to mere speculation, but rather should consider that the phrase "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it. 

In rendering the above opinions, the examiner is advised that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993). 

2. Schedule the Veteran for an examination to ascertain the nature and etiology of any current lumbar spine disability.  The claims file and a copy of this Remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must indicate that the claims file was reviewed in conjunction with the examination. 

The examiner should state whether it is at least as likely as not (50 percent probability or greater) that any current lumbar spine disability is related to service, to include the Veteran's contention of falling nine to ten feet in service and having had problems ever since service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (noting that an examination was found inadequate where the examiner did not comment on the Veteran's report of in-service injury and relied on the lack of evidence in the service treatment records to provide a negative opinion). 

The examiner should reconcile any opinion with the evidence of record, to include post-service records showing back injury in May 1972 and July 2009, and cite to the record as appropriate.  

Any opinion provided must include an explanation of the basis for the opinion.  If the examiner is unable to offer the requested opinion, it is essential that the examiner explain why an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

3. Schedule the Veteran for an examination to ascertain the nature and etiology of any current left hip disability.  The claims file and a copy of this Remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must indicate that the claims file was reviewed in conjunction with the examination. All indicated studies should be performed.  

The examiner should state whether it is at least as likely as not (50 percent probability or greater) that any current left hip disability is related to service, to include the Veteran's contention of falling nine to ten feet in service and having had problems ever since service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (noting that an examination was found inadequate where the examiner did not comment on the Veteran's report of in-service injury and relied on the lack of evidence in the service treatment records to provide a negative opinion). 

The examiner should reconcile any opinion with the evidence of record and cite to the record as appropriate.  

Any opinion provided must include an explanation of the basis for the opinion.  If the examiner is unable to offer the requested opinion, it is essential that the examiner explain why an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

4. Schedule the Veteran for an examination to ascertain the nature and etiology of any current peripheral neuropathy of the bilateral upper and lower extremities.  The claims file and a copy of this Remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must indicate that the claims file was reviewed in conjunction with the examination.  All indicated studies, to include EMG testing, should be performed.  

The examiner is asked to determine the following as to the upper extremities:

(i)  whether it is at least as likely as not (50 percent probability or greater) that any current peripheral neuropathy of the bilateral upper extremities is related to service, to include the Veteran's contention of falling nine to ten feet in service and having had problems ever since service, and the in-service notations showing various complaints of arm and hand numbness and pain.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (noting that an examination was found inadequate where the examiner did not comment on the Veteran's report of in-service injury and relied on the lack of evidence in the service treatment records to provide a negative opinion). 

(ii)  whether it is at least as likely as not (50 percent or greater probability) that any current peripheral neuropathy of the bilateral upper extremities was due to any other disability, to include a left hip disability.  

(iii)  whether it is at least as likely as not (50 percent or greater probability) that any current peripheral neuropathy of the bilateral upper extremities was aggravated (i.e., permanently worsened beyond the natural progression of the disorder) by any other disability, to include a left hip disability.

If the examiner determines that any current peripheral neuropathy of the bilateral upper extremities is aggravated by any other disability, to include a left hip disability, the examiner should report the baseline level of severity of the peripheral neuropathy of the bilateral upper extremities prior to the onset of aggravation and the increased manifestations which, in the examiner's opinion, are proximately due to the other disability. 

The examiner is also asked to determine the following as to the lower extremities:

(i)  whether it is at least as likely as not (50 percent probability or greater) that any current peripheral neuropathy of the bilateral lower extremities is related to service, to include in-service notations showing various complaints of his feet falling asleep and of a possible cold injury, and having had problems ever since service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (noting that an examination was found inadequate where the examiner did not comment on the Veteran's report of in-service injury and relied on the lack of evidence in the service treatment records to provide a negative opinion). 

(ii)  whether it is at least as likely as not (50 percent or greater probability) that any current peripheral neuropathy of the bilateral lower extremities was due to any other disability, to include a left hip disability.  

(iii)  whether it is at least as likely as not (50 percent or greater probability) that any current peripheral neuropathy of the bilateral lower extremities was aggravated (i.e., permanently worsened beyond the natural progression of the disorder) by any other disability, to include a left hip disability.

The examiner should reconcile any opinion with the evidence of record and cite to the record as appropriate.  
Any opinion provided must include an explanation of the basis for the opinion.  If the examiner is unable to offer the requested opinion, it is essential that the examiner explain why an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

5. In accordance with the amended regulations of C.F.R. § 3.381, effective February 29, 2012, send the Veteran's claim of entitlement to service connection for a dental condition to VHA to determine if the Veteran meets the basic eligibility requirements of 38 C.F.R. § 17.161. 

6. After undertaking any additional development deemed necessary and ensuring that the VA examination reports obtained as a result of this remand comply with the instructions set forth herein, readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


